Citation Nr: 0434051	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to May 
1970, and from March 1972 to July 1983.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the RO.  The veteran 
withdrew his request for a local hearing in a February 2004 
communication.  He also withdrew his appeal on the issues of 
service connection for an irregular heartbeat, rhinitis, and 
hearing loss at that time.  

He was afforded a hearing before the undersigned Veterans Law 
Judge in June 2004.  


FINDINGS OF FACT

1.  The veteran's conditions of service involved duty or 
visitation in the Republic of Vietnam during the Vietnam War.

2.  The veteran carries a current diagnosis of prostate 
cancer with residuals.  


CONCLUSION OF LAW

Prostate cancer and its residuals are presumed due to 
exposure to Agent Orange in the Republic of Vietnam, during 
the Vietnam war.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  In August 2001, VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the "claim," including which information and 
evidence that VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Additionally, if an application 
for a benefit is incomplete, VA shall notify the claimant and 
the claimant's representative, if any, of the information 
necessary to complete the application.  38 U.S.C.A. 
§ 5102(b); see also 38 C.F.R. § 3.159(b)(2) (receipt of 
incomplete application triggers notice of information 
necessary to complete information).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

However, under the facts and circumstances of the instant 
case, the veteran's claim is granted in full, and he is in no 
way prejudiced by the Board proceeding to this favorable 
disposition without a review of the due process requirements 
of the VCAA.  See generally, Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Service connection may be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In this case, there is no evidence of direct service 
connection for prostate cancer.  The veteran did not develop 
prostate cancer until many years after his separation from 
service, and there is no competent medical nexus of record 
establishing a connection between current prostate cancer 
disability and service.  

However, the relevant question the Board must address is 
whether the veteran's service qualifies him for application 
of the presumptions available for "herbicide exposed" 
Vietnam veterans, under 38 U.S.C.A. § 1116.  Specifically, 
the issue at hand is whether the veteran had "in country" 
Republic of Vietnam service, so that these presumptions may 
be applied in the veteran's case.  See 38 C.F.R. § 3.307.  

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2004).  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases listed at 38 C.F.R. § 3.309(e) applicable to the 
veteran's case include prostate cancer.  38 C.F.R. § 
3.309(e).  It is required only that prostate cancer shall 
have become manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. § 3.307(a)(6)(ii).  The 
medical evidence reveals that the veteran carries a current 
diagnosis of prostate cancer with residuals, as reflected on 
the October 2002 VA compensation and examination report.  
Thus, his disorder has clearly become manifest to a degree of 
at least 10 percent at some point after service.  See 
38 C.F.R. § 4.115b, Diagnostic Coe 7528

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  
In this case, the veteran is in receipt of certain awards and 
decorations which show that his foreign or oversees service 
occurred during the timeframe necessary, and involved 
participation in battles or campaigns in support of the 
Vietnam war, including the Vietnam Service Medal with one 
Bronze Service Star, the Vietnam Campaign Medal and the 
Republic of Vietnam Gallantry Cross with device.  

The veteran was an aerospace ground equipment mechanic in the 
U.S. Air Force, and was, at one time, officially stationed at 
Korat Airbase in Thailand.  Although his master personnel 
record is on file, no TDY orders, reflecting temporary duty 
in Vietnam, or anywhere else, are included.  His personnel 
records do show that he was in Thailand between November 1967 
and November 1968.

He avers that while he did, in fact, spend the majority of 
this time in Thailand, he also visited "in country" in 
Vietnam to repair aircraft, on least two occasions during the 
applicable time period.  He has submitted copies of pay 
stubs, which he contends show that he received "combat pay" 
in August 1972, during his second period of service.  

He also testified that he was specifically told no additional 
government copies of records were available, as his records 
from that time frame were presumably destroyed by the 1973 
fire at the National Personnel Records Center (NPRC).  

He has provided testimony, before the undersigned Veterans 
Law Judge.  His wife has provided her testimony as to her 
recollections of events, and a written lay statement.  The 
veteran has also submitted a pay stub, which he testified 
establishes that he received combat pay for at least one pay 
period during his service during the Vietnam war, and that 
combat pay was not in order for Air Force service members who 
did not "visit" or set foot in Vietnam during the war.  The 
veteran also testified that he did not serve in the 
demilitarized zone (DMZ), and his personnel records support 
his testimony.  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim, or 
is in relative equipoise, in which case the claim is granted, 
or whether instead a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The herbicide regulations provide that the factual basis for 
a grant of service connection, due to herbicide exposure, may 
be established by medical evidence, competent lay evidence, 
or both.  38 C.F.R. § 3.307 (b).  

Under the facts and circumstances of the specific case, the 
preponderance of the evidence is not against the veteran's 
claim.  The reasons for the Board's determination are multi-
factorial.  First, his June 2004 hearing testimony is 
considered credible and probative of the precise issue at 
hand.  Additionally, the veteran's spouse's testimony is also 
considered credible.  

Next, the veteran's particular occupational specialty, 
aerospace ground equipment mechanic, at the time in question, 
is entirely consistent with the proposition that he visited 
Vietnam at least once during the applicable timeframe.  
Nothing in the record contradicts this conclusion.  

Finally, the veteran's receipt of the Vietnam Service Medal, 
Vietnam Campaign Medal and the Vietnam Gallantry Cross, while 
not dispositive that he served in Vietnam, do lend support to 
the contention that his duty resulted in the veteran visiting 
Vietnam.  Moreover, although the SMRs do not show treatment 
during the time the veteran recalls being in Vietnam, they 
also do not show that he was treated elsewhere.  Therefore, 
they do not sufficiently preponderate against the claim.  The 
Board notes that the RO interpreted the statements on the VA 
examination as the veteran reporting that he served in 
Vietnam from 1962 to 1967; however, the Board finds the 
veteran's testimony under oath at his hearing, and his 
statements on his notice of disagreement and substantive 
appeal, sufficiently clarify that he was not claiming that he 
served in Vietnam during that entire timeframe, but rather, 
that he was there on TDY.   

In cases such as these, if there is a doubt as to service 
incurrence, it is to be resolved in the veteran's favor.  
38 C.F.R. § 3.102.  There is no satisfactory evidence of 
record to disprove the claim.  The evidence of record shows 
that the veteran's claim is within the range of probability, 
as distinguished from pure speculation or remote possibility.  
Mere suspicion or doubt as to the truth of any statements is 
not a justifiable basis for denying the application of the 
reasonable doubt doctrine, if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official documents.  38 C.F.R. § 3.102.  

In this case, the credible testimonial evidence described 
above and the pay stub, when considered with his military 
occupational specialty, and his receipt of the Vietnam 
Service Medal with three devices, the Republic of Vietnam 
Campaign Medal, and the Republic of Vietnam Gallantry Cross 
with device, place the evidence in relative equipoise.    

Thus, the Board finds, after resolving all doubt in favor of 
the veteran, that the veteran's service did involve 
visitation or duty in Vietnam for VA's purposes under 
38 C.F.R. §§ 3.307 and 3.309.  He was therefore "exposed" 
to an herbicide agent within the meaning of VA law.  The 
evidence shows that he currently manifests prostate cancer 
with residuals.  In conclusion, after consideration of the 
reasonable doubt doctrine, the claim for service connection 
for prostate cancer is granted.  


ORDER

Service connection for prostate cancer is granted.  



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



